

113 SRES 236 IS: Authorizing expenditures by the Committee on Environment and Public Works.
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 236IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mrs. Boxer, from the Committee on Environment and Public Works, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee
		  on Environment and Public Works.That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under Rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of Rule XXVI of the Standing Rules of the Senate, the Committee on
			 Environment and Public Works is authorized from October 1, 2013, through
			 September 30, 2014, and October 1, 2014, through February 28, 2015, in its
			 discretion (1) to make expenditures from the contingent fund of the Senate, (2)
			 to employ personnel, and (3) with the prior consent of the government
			 department or agency concerned and the Committee on Rules and Administration,
			 to use on a reimbursable or non-reimbursable basis the services of personnel of
			 any such department or agency.2.(a)The expenses of the committee for the
			 period October 1, 2013, through September 30, 2014, under this resolution shall
			 not exceed $5,194,253, of which amount (1) not to exceed $8,000 may be expended
			 for the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946 (2 U.S.C. 72a(i))), and (2) not to exceed $2,000 may be expended for
			 the training of the professional staff of such committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of 1946 (2
			 U.S.C. 72a(j))).(b)For the period
			 October 1, 2014, through February 28, 2015, expenses of the committee under
			 this resolution shall not exceed $2,164,272, of which amount (1) not to exceed
			 $3,333.33 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))), and (2) not to
			 exceed $833.33 may be expended for the training of the professional staff of
			 such committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(j))).3.The committee shall report its findings,
			 together with such recommendations for legislation as it deems advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2015.4.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the committee, except that vouchers shall not be
			 required (1) for the disbursement of salaries of employees paid at an annual
			 rate, or (2) for the payment of telecommunications provided by the Office of
			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the
			 payment of stationery supplies purchased through the Keeper of the Stationery,
			 United States Senate, or (4) for payments to the Postmaster, United States
			 Senate, or (5) for the payment of metered charges on copying equipment provided
			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or
			 (6) for the payment of Senate Recording and Photographic Services, or (7) for
			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,
			 United States Senate.5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from October, 1, 2013, through September 30, 2014, and October 1,
			 2014, through February 28, 2015, to be paid from the Appropriations account for
			 Expenses of Inquiries and Investigations.